DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the common grid connection point comprises a transformer with a grid-side winding and at least two system-side windings, wherein the photovoltaic generator and the energy store or a plurality of energy stores are connected to a common system-side winding” in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein reducing the PV power (P_PV) to provide the negative balancing power comprises feeding back into the photovoltaic generator” is unclear because why the photovoltaic generator needs power feeding back and for what purpose. 
Claim 10 recites “wherein the provided or requested balancing power for a predetermined future period of time is provided with a balancing power range, wherein the balancing power range has a maximum positive balancing power and a maximum negative balancing power, which is set as deviations from the total basic power (P_Netz_0) in the predetermined future period of time by the energy generation system  power for a predetermined future period of time is provided with a balancing power range, wherein the balancing power range has a maximum positive balancing power and a maximum negative balancing power, which is set as deviations from the total basic power (P_Netz_0) in the predetermined future period of time by the energy generation system and set on request.
Claim 11 recites “determining an optimal balancing power range for a predetermined future period of time before the predetermined future period of time, based on the current maximum PV power (P_MPP), a forecast for the current maximum PV power (P_MPP) in the predetermined future period of time, a ratio of a nominal PV power (P_Peak) to a nominal power of the energy store and/or a current state of charge (SOC) of the energy store” is unclear how to determine an optimal balancing power range for a predetermined future period of time before the predetermined future period of time, and how based on the current maximum PV power (P_MPP), a forecast for the current maximum PV power (P_MPP) in the predetermined future period of time, a ratio of a nominal PV power (P_Peak) to a nominal power of the energy store and/or a current state of charge.
For the examination, the above limitations will interpret with the best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 9, 12-15, 2-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mende et al. (DE 102015101738 A1).
Regarding claim 1, Mende discloses a method for providing balancing power for an AC voltage grid [12, Fig. 1, see abstract; claim 1; Fig. 2, par 0041] using an energy generation system [10], wherein the energy generation system comprises a photovoltaic generator [14a]  and an energy store [15a], comprising: exchanging a total power (PNetz) [PNAP] with the AC voltage grid [see Fig. 1, par 0001, 0032], wherein the total power (PNetz) exchanged is set as a function of a current maximum PV power (P_MPP), a basic PV power (P_PV_0) that is predefinable between zero and the current maximum PV power (P_MPP), and a provided or requested balancing power; when no balancing power is requested: feeding in a total basic power (P_Netz_0), which comprises the basic PV power (P_PV_0) [par 0057-0060]; when a negative balancing power is requested: reducing a PV power (P_PV) compared to the basic PV power (P_PV_0) [par 0057]; and when a positive balancing power is requested: drawing a battery power (P_Batt) from the energy store in response to the provided or requested positive balancing power being greater than a difference between the current maximum PV power (P_MPP) and the basic PV power (P_PV_0) [par 0032, 0034, 0060].
Regarding claim 3, Mende further discloses wherein the total basic power (P_Netz_0) comprises the battery power (P_Batt) for charging the energy store when the energy store is charged [par 0034, 0036].
Regarding claim 4, Mende further discloses wherein the battery power (P_Batt) for charging the energy store is first increased when the negative balancing power is requested and the energy store is charged [par 0032 (the exchange power PNAP has a positive sign when electrical power flows from the power generation system 10 into the AC voltage grid 12, while a negative sign of the exchange power PNAP means that electrical power flows from the AC voltage grid 12 into the power generation system 10, and par 0034 (the energy store 15 can optionally take electrical power PBatt from the
battery 15a and output it or receive it and store it in the battery 15a. In the context of this
description, PBatt has a positive sign when the energy store 15 supplies power, while a
negative sign means that the energy store 15 consumes power). Therefore, charging the energy store is first increased when the negative balancing power is requested and the energy store is charged.]
Regarding claim 5, Mende further discloses wherein the basic PV power (P_PV_0) corresponds to the current maximum PV power (P_MPP) [par 0033].
Regarding claim 8, Mende further discloses comprising: determining the provided or requested balancing power as a function of a deviation of an instantaneous frequency (f_netz) from a nominal frequency (f_Nenn) of the AC voltage grid and/or a rate of change of the instantaneous frequency (f_netz) by a characteristic curve, wherein the positive balancing power is requested when the instantaneous frequency (f_netz) being lower than the nominal frequency (f_Nenn) and/or the rate of change being negative, and wherein the negative balancing power is requested when the instantaneous frequency (f_netz) is greater than the nominal frequency (f_Nenn) and/or the rate of change is positive [par 0036-0044].
Regarding claim 9, Mende further discloses wherein the provided or requested balancing power is predefined to the energy generation system by a superordinate controller [17 @ Fig. 1, par 0036-0037].
Regarding claim 12, Mende further discloses wherein the total basic power (P_Netz_0) corresponds or is proportional to the current maximum PV power (P_MPP) so that any variations in the current maximum PV power (P_MPP) lead to corresponding variations in the total basic power (P_Netz_0) [par 0056-0058].
Regarding claim 13, Mende further discloses wherein the total basic power (P_Netz_0) has a constant value, wherein, when no balancing power is requested and/or the current maximum PV power (P_MPP) is greater than the total basic power (P_Netz_0), the total basic power (P_Netz_0) exclusively comprises the PV power (P_PV), and a difference between the current PV power (P_PV) and the total basic power (P_Netz_0) is compensated for by exchanging electrical power (P_Batt) with the energy store [par 0057].
Regarding claim 14, Mende further discloses further comprising: exchanging, via the photovoltaic generator and the energy store, electrical power (P_PV, P_Batt) therebetween and/or bidirectionally with the AC voltage grid [See Fig. 1, par 0001].
Regarding claim 15, Mende further discloses comprising: exchanging, via the energy generation system, the total electrical power (P_Netz) with the AC voltage grid via a grid connection point [11 @ Fig. 1].
Regarding claim 21, Mende discloses an energy generation system  [10] for providing balancing power for an AC voltage grid [12] with a photovoltaic generator [14a], comprising: an energy store [15a]; and a control unit [17], wherein the control unit is configured to operate the energy generation system by: exchanging a total power (P_Netz) with the AC voltage grid [see Fig. 1, par 0001, 0032], wherein the total power (P_Netz) [PNAP] exchanged is set as a function of a current maximum PV power (P_MPP), a basic PV power (P_PV_0) that is predefinable between zero and the current maximum PV power (P_MPP), and a provided or requested balancing power; when no balancing power is requested: feeding in a total basic power (P_Netz_0) [see Fig. 2, at I area U0 between left hand and right hand values G1], which comprises the basic PV power (P_PV_0) [P0]; when a negative balancing power is requested: reducing a PV power (P_PV) compared to the basic PV power (P_PV_0) [par 0057-0060]; and when a positive balancing power is requested: drawing a battery power (P_Batt) from the energy store in response to the provided or requested positive balancing power being greater than a difference between the current maximum PV power (P_MPP) and the basic PV power (P_PV_0) [par 0032, 0034, 0060].
Regarding claim 22, Mende further discloses wherein the photovoltaic generator and the energy store are connected to the AC voltage grid via a common grid connection point [common connection point 11@Fig. 1].

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Blanz et al. (US 2014/0204613)
Regarding claim 2, Mende discloses all limitations of claim 1 above but fails to teach wherein reducing the PV power (P_PV) to provide the negative balancing power comprises feeding back into the photovoltaic generator.
Blanz in the same field teaches a photovoltaic system [Fig. 1] connected to an AC power grid [2] and including a photovoltaic generator [2] and an inverter [3], electric power which includes positive and negative dynamic control power is transferred by means of the inverter between the photovoltaic generator and the AC power grid as a function of a received power control signal. The photovoltaic system, in providing negative control power, purposefully takes electric power out of the AC power grid, the photovoltaic system, in providing negative control power, purposefully takes electric power out of the AC power grid [par 0015-0016].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Blanz into that of Mende in order to improve the operation of the photovoltaic generator for more efficient by creating heat when ice or snow covers up the photovoltaic generator. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Eibsat et al. (US 2017/0104336).
Regarding claim 6, Mende discloses all limitations of claim 1 above, but does not explicitly disclose wherein the basic PV power (P_PV_0) is lower than the current maximum PV power (P_MPP), wherein the PV power (P_PV) is increased compared to the basic PV power (P_PV_0) when the positive balancing power is requested, and further comprising: additionally drawing of the battery power (P_Batt) from the energy store in response to the provided or requested positive balancing power being greater than the difference between the basic PV power (P_PV_0) and the current maximum PV power (P_MPP), so that the total power (P_Netz) includes the provided or requested positive balancing power.
Eibsat in the same field teaches wherein the basic PV power (P_PV_0) is lower than the current maximum PV power (P_MPP), wherein the PV power (P_PV) is increased compared to the basic PV power (P_PV_0) when the positive balancing power is requested, and further comprising: additionally drawing of the battery power (P_Batt) from the energy store in response to the provided or requested positive balancing power being greater than the difference between the basic PV power (P_PV_0) and the current maximum PV power (P_MPP), so that the total power (P_Netz) includes the provided or requested positive balancing power [see Figs. 1-8, par 0057-0066 ].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Eibsat into that of Mende in order to maintain the stability of energy grid  in the presence of a variable PV power output.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mende et al. and Eibsat et al., in view of Motsenbocker (US 2016/0141879).
Regarding claim 7, the combination of Mende and Eibsat discloses all limitations of claim 6 above but does not explicitly teach wherein the basic PV power is between 40% and 60% of the current maximum PV power (P_MPP).
Motsenbocker in the same field teaches the basic PV power (P_PV_0) is used for charging battery at least , 25%, 33%, 50% or more of solar maximum) [par 0089], but Motsenbocker does not teach the basic PV power is between 40% and 60% of the current maximum PV power, It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination Mende and Eibsat with the basic PV power is between 40% and 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Lee et al. (US 2020/0076196).
Regarding claim 10, Mende discloses all limitations of claim 10 above but fails to teach wherein the provided or requested balancing power for a predetermined future period of time is provided with a balancing power range, wherein the balancing power range has a maximum positive balancing power and a maximum negative balancing power, which is set as deviations from the total basic power (P_Netz_0) in the predetermined future period of time by the energy generation system and set on request.
Lee in the same field teaches the provided or requested balancing power for a predetermined future period of time is provided with a balancing power range, wherein the balancing power range has a maximum positive balancing power and a maximum negative balancing power, which is set as deviations from the total basic power (P_Netz_0) in the predetermined future period of time by the energy generation system and set on request [see Figs. 3, 6-8; par 0006, 090, 0103, 0162, 0187].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of Mende in order to predict the power demand at time base on the forecasted and historical data.

Regarding claim 11, Mende discloses all limitations of claim 1 above but fails to teach further comprising: determining an optimal balancing power range for a predetermined future period of time before the predetermined future period of time, based on the current maximum PV power (P_MPP), a forecast for the current maximum PV power (P_MPP) in the predetermined future period of time, a ratio of a nominal PV power (P_Peak) to a nominal power of the energy store and/or a current state of charge (SOC) of the energy store.
Lee in the same field teaches determining an optimal balancing power range for a predetermined future period of time before the predetermined future period of time, based on the current maximum PV power (P_MPP), a forecast for the current maximum PV power (P_MPP) in the predetermined future period of time, a ratio of a nominal PV power (P_Peak) to a nominal power of the energy store and/or a current state of charge (SOC) of the energy store [Figs. 3-4, 8, par 0006, 0013, 0097-0103, 0159, 0173-0176].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of Mende in order to predict the power demand at time base on the forecasted and historical data.

Claims 16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Beck (WO 2013/045072).
Regarding claims 16 and 25, Mende discloses all limitations of claim 1, 21 above further discloses wherein the photovoltaic generator and the energy store exchange their respective electrical power (P_PV, P_Batt) with the AC voltage grid via a grid connection points [par 0001, 0032; see Fig. 1], but does not disclose via different, physically separated grid connection points. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify different, physically separated grid connection points for the photovoltaic generator and the energy store exchange their respective electrical power with the AC voltage grid into that of Mende, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Beck in the same field teaches an energy generation system [Fig. 1] for providing balancing power for an AC voltage grid [par 0012] with a photovoltaic generator [1], comprising: an energy store [13], and a control unit [15], the photovoltaic generator and the energy store exchange their respective electrical power with the AC voltage grid via different, physically separated grid connection points [switches 8, 9 coupled to AC grid ; see Fig. 1, par 0004, 0009, 0020].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Beck into that of Mende in order to control power plowing between the AC grid, the photovoltaic generator and the battery more efficient and reliable.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Fathy (US 2019/0181646).
Regarding claim 17, Mende discloses all limitations of claim 1 above but does not explicitly disclose further comprising: receiving, via a control unit, current operating data (P_MPP, SOC) of the photovoltaic generator and the energy store; and predetermining setpoint values for respective powers (P_PV, P_Batt) to be exchanged.
Fathy in the same field teaches receiving, via a control unit, current operating data (P_MPP, SOC) of the photovoltaic generator and the energy store; and predetermining setpoint values for respective powers (P_PV, P_Batt) to be exchanged [see Figs. 8-11, par 0077-0079].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Fathy into that if Mende in order to generate power of  renewable source and energy storage for balancing instantaneous electricity to grid more efficient by controlling charging/discharging the energy storages and achieve the photovoltaic maximum-power point tracking (MPPT).
Regarding claim 18, Fathy further discloses comprising: exchanging current operating data (P_MPP, SOC) of the photovoltaic generator and the energy store between the photovoltaic generator and the energy store [see Figs. 10-11].

Claims 19, 20, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Yu et al. (CN107046290).
Regarding claim 19, Mende discloses all limitations of claim 1 above but fails to teach wherein the energy generation system has at least two energy stores, further comprising: providing, via the photovoltaic generator and a first energy store, balancing power for primary control of the AC voltage grid; and providing, via a second energy store, balancing power for instantaneous control of the AC voltage grid.
Yu in the same field teaches the energy generation system has at least two energy stores, further comprising: providing, via the photovoltaic generator and a first energy store, balancing power for primary control of the AC voltage grid; and providing, via a second energy store, balancing power for instantaneous control of the AC voltage grid [see Fig. 1, par 0011-0012, 0014].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yu into that of Mende in order to control charging and discharging power of the energy storages more efficient, reliable and keep power at grid at desired value.
Regarding claim 20, the combination including Yu further discloses further comprising: exchanging, via the second energy store, an instantaneous balancing power (P_Moment) with the AC voltage grid via a voltage-impressing inverter [see Fig. 1, par 0030, 0035].
Regarding claim 24, Mende discloses all limitations of claim 22 above but fails to teaches wherein a plurality of photovoltaic generators and/or a plurality of energy stores are connected to the common grid connection point via a common bidirectional inverter, wherein the common bidirectional inverter is connected to the plurality of photovoltaic generators or the plurality of energy stores via individual direct current converters.
Yu in the same field teaches a plurality of photovoltaic generators and/or a plurality of energy stores are connected to the common grid connection point via a common bidirectional inverter, wherein the common bidirectional inverter is connected to the plurality of photovoltaic generators or the plurality of energy stores via individual direct current converters [see Fig. 1, par 0028].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yu into that of Mende in order to control power plowing between the AC grid, the photovoltaic generator and the battery more efficient and reliable
Regarding claim 26, Mende discloses all limitations of claim 21 above but fails to teaches further comprises a plurality of energy stores of different designs, wherein at least one of the plurality of energy stores comprises a lithium-ion accumulator and at least one other of the plurality of energy stores comprises a supercapacitor.
Yu in the same field teaches a regional power grid system includes a multi-energy energy storage system, a regional power grid energy storage controller, a photovoltaic panel group and a wind generator connected to the multi-energy energy storage system. The energy storage system includes multiple groups of energy storage units composed of lithium batteries, lead-acid batteries, supercapacitors, and all-vanadium flow batteries [see Fig. 1, par 0028 and claim 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yu into that of Mende in order to control charging and discharging power of the energy storages more efficient, reliable and increase lifespan of energy storages. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mende et al., in view of Shuy et al. (US 2018/0069402).
Regarding claim 23, Mende discloses all limitations of claim 22 above but fails to teaches wherein the common grid connection point comprises a transformer with a grid-side winding and at least two system-side windings, wherein the photovoltaic generator and the energy store or a plurality of energy stores are connected to a common system-side winding.
Shuy in the same field teaches wherein the common grid connection point comprises a transformer with a grid-side winding and at least two system-side windings, wherein the photovoltaic generator and the energy store or a plurality of energy stores are connected to a common system-side winding [see Fig. 3, 4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shuy into that of Mende in order to control power plowing between the AC grid, the photovoltaic generator and the battery more efficient and reliable
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836